Order so far as appealed from unanimously modified by eliminating items 1, 2, 4, 10, 13, 16, 17 and 18, and further modified by directing the examination of the defendant J. Cheever Cowdin only, without prejudice to an application for an examination of the other defendants upon the completion of the examination of said defendant on a showing of the necessity therefor, and as so modified affirmed, with twenty dollars costs and disbursements to the appellants. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Untermyer and Dore, JJ.